The plaintiffs petition for certification for appeal from the Appellate Court, 50 Conn. App. 701 (AC 17345), is granted, limited to the following issue:
*955The Supreme Court docket number is SC 16060.
William F. Corrigan, in support of the petition.
Joseph T. Sweeney and Daniel P. Scapellati, in opposition.
Decided January 4, 1999
“Did the application for automobile insurance with liability limits higher than the uninsured-underinsured motorist limits constitute a written rejection of the right to uninsured-underinsured motorist coverage equal to the amount of liability coverage?”